DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 was filed after the mailing date of the Non-Final Office Action on October 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statements (IDSs) submitted on October 13, 2020 and on April 19 and June 21, 2021 were filed after the mailing date of the Application on June 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 rejection  under 35 U.S.C. §102(a)(1) as being anticipated by Koichi (Japanese patent document publication  JP2008070922A), hereinafter “Koichi”; claim 5 rejection under 35 U.S.C. 103 as being unpatentable over Koichi in view of Katsumi (WIPO PCT Application Publication WO2011021677A1), hereinafter “Katsumi”; and claim 6 rejection under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2006/0012526A1), hereinafter “Liang” in view of Dong et al. (U.S. Patent Application Publication 2017/0244166A1), hereinafter “Dong”; claims 7-8 rejection under 35 U.S.C. 103 as being unpatentable over Liang in view of Dong and further in view of Kuroda et al (U.S. Patent 7023376B1) hereinafter “Kuroda” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New ground of rejection is made in view of IDS submitted on January 27, 2022. Applicant did not specifically challenge the incorporation of Kuroda’s teachings. Examiner respectfully maintain the reference in current rejection. 

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (Japanese Patent Document Publication JP2003087022AA) hereinafter “Sato”.
Regarding claim 1, Koichi teaches an antenna apparatus comprising: 
a feeding terminal on or in a first substrate (Sato claim 1: “Antenna module to do”; claim 2: “the waveguide is formed by sandwiching plate-shaped insulators, and is composed of a line conductor through which a high-frequency current flows and a ground conductor having a ground potential”); 
a second substrate that is flexible, that overlies the feeding terminal, and that comprises an extending portion that extends beyond the first substrate (Sato Abstract: “The antenna module has a packaging substrate 11 where at least one portion is flexible, an antenna element 12 that is provided on the packaging substrate 11, an antenna drive means 13 that is provided on the packaging substrate 11 for driving the antenna element, and a waveguide 14 that is provided at the packaging substrate 11 to electrically connect the antenna element 12 to the antenna drive means 13, where at least the waveguide 14 is formed at a flexible portion on the packaging substrate 11”; Fig. 1-6); 
a parasitic circuit element on or in the second substrate and coupled to the feeding terminal (Sato Fig. 5 Element 13 “parasitic circuit element”) and 
a radiating electrode on the extending portion of the second substrate and connected to the parasitic circuit element (Sato Fig. 2, Fig. 5 and Fig 6 element 12 “radiating electrode”).

Regarding claim 2, Sato teaches claimed invention as shown above for the claim 1, Sato further teaches the parasitic circuit element and the radiating electrode are disposed on the same surface of the second substrate (Sato Fig. 1 Elements 12 and 13).

Regarding claim 3, Sato teaches claimed invention as shown above for the claim 1, Sato further teaches a ground plane on or in the second substrate at a different layer of the second substrate than the radiating electrode, wherein the radiating electrode and the ground plane constitute a patch antenna (Sato Claim 1: “A mounting substrate, at least a part of which is flexible, an antenna element provided on the mounting substrate, an antenna driving unit provided on the mounting substrate and driving the antenna element, the mounting substrate”; claim 4: “a plate-shaped insulator on the same plane as each other, and is composed of a line conductor through which a high-frequency current flows and a ground conductor set to a ground potential”).

Regarding claim 4, Sato teaches claimed invention as shown above for the claim 2, Sato further teaches a ground plane on or in the second substrate at a different layer of the second substrate than the radiating electrode, wherein the radiating electrode and the ground plane constitute a patch antenna (Sato paragraph [0018]: “the mounting substrate 11 is made of a flexible material such as a polyimide film. The mounting substrate 11 does not need to have flexibility as a whole, but may have a part thereof. 
However, at least the waveguide 14 needs to be formed in a flexible portion. Here, examples of the hard member having no flexibility include glass epoxy resin. Further, although the mounting substrate 11 of this embodiment has a laminated structure, it may have a single layer. In the case of a laminated structure, the number of layers can be set freely, As shown in the figure, the number of layers may be different for each region, and the number of layers may be the same as a whole. Furthermore, in the mounting substrate 11 of the present embodiment, the antenna element 12, the waveguide 14, and the antenna driving means 13 are shown as being partitioned, but the mounting shape is not such a partition shape... Antenna element 1 separate from mounting board 11 mounted on top It may be 2. In addition, if the printed antenna is formed on the mounting substrate 11 at a portion formed of a hard member having no flexibility, the antenna element 12 that is not freely deformed to obtain desired characteristics is stable. The radiation characteristic can be obtained.”; Fig. 1-7).

Regarding claim 5, Sato teaches an antenna module comprising: 
a feeding terminal on or in a first substrate (Sato claim 1: “Antenna module to do”;  claim 2: “the waveguide is formed by sandwiching plate-shaped insulators, and is composed of a line conductor through which a high-frequency current flows and a ground conductor having a ground potential”); 
a second substrate that is flexible, that overlies the feeding terminal, and that comprises an extending portion that extends beyond the first substrate (Sato Abstract: “The antenna module has a packaging substrate 11 where at least one portion is flexible, an antenna element 12 that is provided on the packaging substrate 11, an antenna drive means 13 that is provided on the packaging substrate 11 for driving the antenna element, and a waveguide 14 that is provided at the packaging substrate 11 to electrically connect the antenna element 12 to the antenna drive means 13, where at least the waveguide 14 is formed at a flexible portion on the packaging substrate 11” Fig. 1-6); 
a parasitic circuit element on or in the second substrate and coupled to the feeding terminal ((Sato Fig. 5 Element 13 “parasitic circuit element”)); 
a radiating electrode on the extending portion of the second substrate and connected to the parasitic circuit element  (Sato Fig. 2, Fig. 5 and Fig 6 element 12 “radiating electrode”).
transmission and reception circuit element on or in the first substrate and configured to supply a high-frequency signal to the feeding terminal (Sato Paragraph [0016]: “an antenna module according to the present invention includes a mounting substrate having at least a part of flexibility, an antenna element provided on the mounting substrate, and a mounting substrate. An antenna driving unit that is provided to drive the antenna element and a waveguide that is provided on the mounting substrate and electrically connects the antenna element and the antenna driving unit are provided, and at least the waveguide has flexibility of the mounting substrate. It is characterized in that it is formed in a place having.
According to this invention, since the mounting board having flexibility can be bent and three-dimensionally arranged inside the electronic device having the wireless communication function, the degree of freedom of wiring and parts arrangement can be secured. Thus, it becomes possible to optimally arrange the antenna elements in consideration of the radiation characteristics thereof”); and 
a signal line on or in the second substrate that is configured to supply an intermediate-frequency signal, a local signal, or a direct-current power to the transmission and reception circuit element, and that extends into the extending portion (Sato Claim 1: “A mounting substrate, at least a part of which is flexible, an antenna element provided on the mounting substrate, an antenna driving unit provided on the mounting substrate and driving the antenna element, the mounting substrate”; claim 4: “a plate-shaped insulator on the same plane as each other, and is composed of a line conductor through which a high-frequency current flows (the local signal) and a ground conductor set to a ground potential”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee et al. (U.S. Patent Application Publication 2013/0050056A1) hereinafter “Lee”.

In regards of claim 6, Sato teaches a first antenna comprising: 
a feeding terminal on or in a first substrate (Sato claim 1: “Antenna module to do”; claim 2: “the waveguide is formed by sandwiching plate-shaped insulators, and is composed of a line conductor through which a high-frequency current flows and a ground conductor having a ground potential”), a second substrate that is flexible, that overlies the feeding terminal, and that comprises an extending portion that extends beyond the first substrate (Sato Abstract: “The antenna module has a packaging substrate 11 where at least one portion is flexible, an antenna element 12 that is provided on the packaging substrate 11, an antenna drive means 13 that is provided on the packaging substrate 11 for driving the antenna element, and a waveguide 14 that is provided at the packaging substrate 11 to electrically connect the antenna element 12 to the antenna drive means 13, where at least the waveguide 14 is formed at a flexible portion on the packaging substrate 11”; Fig. 1-6), a parasitic circuit element on or in the second substrate and coupled to the feeding terminal (Sato Fig. 5 Element 13 “parasitic circuit element”), and a radiating electrode radiating electrode”); 
a transmission and reception circuit element on or in the first substrate and configured to supply a high-frequency signal to the feeding terminal (Sato Paragraph [0016]: “an antenna module according to the present invention includes a mounting substrate having at least a part of flexibility, an antenna element provided on the mounting substrate, and a mounting substrate. An antenna driving unit that is provided to drive the antenna element and a waveguide that is provided on the mounting substrate and electrically connects the antenna element and the antenna driving unit are provided, and at least the waveguide has flexibility of the mounting substrate. It is characterized in that it is formed in a place having.
According to this invention, since the mounting board having flexibility can be bent and three-dimensionally arranged inside the electronic device having the wireless communication function, the degree of freedom of wiring and parts arrangement can be secured. Thus, it becomes possible to optimally arrange the antenna elements in consideration of the radiation characteristics thereof”); 
a signal line on or in the second substrate that is connected to the transmission and reception circuit element, and that extends into the extending portion  (Sato Claim 1: “A mounting substrate, at least a part of which is flexible, an antenna element provided on the mounting substrate, an antenna driving unit provided on the mounting substrate and driving the antenna element, the mounting substrate”; claim 4: “a plate-shaped insulator on the same plane as each other, and is composed of a line conductor through which a high-frequency current flows (the local signal) and a ground conductor set to a ground potential”).
Sato does not teach a wireless apparatus comprising: a first antenna; 
a baseband integrated circuit configured to supply an intermediate-frequency signal, a local signal, or a direct- current power to the transmission and reception circuit element through the signal line, and configured to perform a baseband signal processing. 
Lee teaches a wireless apparatus (Lee Abstract: “a wireless device includes a 3-D antenna system”) comprising: 
a first antenna (Lee paragraph [0077]: “In an exemplary design, the first set of antenna elements may radiate an output signal via the first antenna beam, and the second set of antenna elements may also radiate the output signal via the second antenna beam”) 
a baseband integrated circuit configured to supply an intermediate-frequency signal, a local signal, or a direct- current power to the transmission and reception circuit element through the signal line, and configured to perform a baseband signal processing (Lee paragraph [0066]: “All or a portion of transmit sections 1152a to 1152k and receive sections 1154a to 1154k may be implemented on one or more analog ICs, RF ICs (RFICs), mixed-signal ICs, etc. The remaining portion of transmit sections 1152a to 1152k and receive sections 1154a to 1154k, data processor 1150, controller/processor 1190, and memory 1192 may be implemented on one or more application specific integrated circuits (ASICs) and/or other I Cs.”; Paragraph [0091]: “An apparatus with a 3-D antenna system described herein may be a stand-alone device or may be part of a larger device. A device may be (i) a stand-alone IC, (ii) a set of one or more ICs that may include memory ICs for storing data and/or instructions, (iii) an RFIC such as an RF receiver (RFR) or an RF transmitter/receiver (RTR), (iv) an ASIC such as a mobile station modem (MSM), (v) a module that may be embedded within other devices, (vi) a receiver, cellular phone, wireless device, handset, or mobile unit, (vii) etc.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify include antenna of Sato into the wireless apparatus comprising a baseband integrated circuit configured to supply an intermediate-frequency signal, a local signal, or a direct- current power to the transmission and reception circuit element through the signal line, and configured to perform a baseband signal processing of Lee in order to overcome “have improved implementation properties to electronic equipment which has radio communication function” (Sato Abstract). As for the antenna of Sato, it is within the capabilities of one of ordinary skill in the art to include it into the wireless apparatus comprising a baseband integrated circuit configured to supply an intermediate-frequency signal, a local signal, or a direct- current power to the transmission and reception circuit element through the signal line, and configured to perform a baseband signal processing of Lee with the predicted result of achieving the improved implementation properties of the communication function as needed in Sato.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and further in view of Kuroda et al (U.S. Patent 7023376B1) hereinafter “Kuroda”.
In regards of claim 7, Sato and Lee teach claimed invention as shown above for the claim 6. 
Sato does not teach a second antenna, wherein: the first antenna is configured to be a transmission antenna or a reception antenna, and the second antenna is configured to be the other of the transmission antenna or the reception antenna, the transmission and reception circuit element is configured to supply a high-frequency transmission signal modulated based on a modulating signal to the transmission antenna, and is configured to perform signal processing for the high-frequency transmission signal and a high-frequency reception signal received by the reception antenna, and the baseband integrated circuit comprises a signal processing circuit configured to transmit the modulating signal to the transmission and reception circuit element, and configured to determine a relative distance to a target or a relative velocity of the target based on a result of the signal processing by the transmission and reception circuit element.
Lee teaches a second antenna (Lee paragraph [0076]: “In an exemplary design, the second set of antenna elements may be associated with a second antenna beam obtained with beamforming, e.g., via a second set of complex gains for the second set of antenna elements”), wherein: 
the first antenna is configured to be a transmission antenna or a reception antenna, and the second antenna is configured to be the other of the transmission antenna or the reception antenna (Lee paragraph [0077]: “In an exemplary design, the first set of antenna elements may radiate an output signal via the first antenna beam, and the second set of antenna elements may also radiate the output signal via the second antenna beam. In this exemplary design, the same output signal may be transmitted from both sets of antenna elements. In another exemplary design, different output signals may be transmitted from the first and second sets of antenna elements”; paragraph [0078]: “In an exemplary design, the same antenna beam may be used for both transmission and reception. In this exemplary design, the first set of antenna elements may receive a signal from another device via the first antenna beam. In another exemplary design, different antenna beams may be used for transmission and reception. In this exemplary design, the first set of antenna elements may receive a signal from another device via another antenna beam obtained with beam forming”);
the transmission and reception circuit element is configured to supply a high-frequency transmission signal modulated based on a modulating signal to the transmission antenna, and is configured to perform signal processing for the high-frequency transmission signal (Lee paragraph [0060]: “For data transmission, a data processor 1150 may process (e.g., encode and modulate) data to be transmitted and provide K data signals Xoutl to XoutK for the K antenna arrays 1130a to 1130k. In one exemplary design, the K data signals may be identical, and the same information may be sent from all K antenna arrays 1130a to 1130k. In another exemplary design, the K data signals may be different data signals, and different information may be sent from the K antenna arrays 1130a to 1130k”) and a high-frequency reception signal received by the reception antenna, and the baseband integrated circuit comprises a signal processing circuit configured to transmit the modulating signal to the transmission and reception circuit element (Lee paragraph [0063]: " The received RF signals from antennas 1132 may be routed through switchplexers/duplexers 1166, amplified by low noise amplifiers (LNAs) 1170, and further processed by receive (RX) circuits 1172 to obtain received baseband signals. RX circuits 1172 may include downconverters/mixers, amplifiers, filters, analog-to-digital converters (ADCs), etc.”; paragraph [0064]: “Within a receive section 1154a for antenna array 1130a, N multipliers 1174a to 1174n are provided with N received baseband signals from N RX circuits 1172 and also N complex gains GR11 to GRIN> respectively. Each multiplier 1174 may multiply its received baseband signal with its complex gain and provide a scaled received baseband signal”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the wireless apparatus taught in combination of Sato and Lee to  further include the transmission and reception circuit element is configured to supply a high-frequency transmission signal modulated based on a modulating signal to the transmission antenna, and is configured to perform signal processing for the high-frequency transmission signal and a high-frequency reception signal received by the reception antenna, and the baseband integrated circuit comprises a signal processing circuit configured to transmit the modulating signal to the transmission and reception circuit element of Lee in order to “antenna element can be optimally arranged in consideration of its radiation characteristics” (Sato paragraph [0018]). As in the wireless apparatus taught in combination of Sato and Lee, it is within the capabilities of one of ordinary skill in the art to further include the transmission and reception circuit element is configured to supply a high-frequency transmission signal modulated based on a modulating signal to the transmission antenna, and is configured to perform signal 
Neither Sato nor Lee teach the signal processing circuit configured to determine a relative distance to a target or a relative velocity of the target based on a result of the signal processing by the transmission and reception circuit element.
Kuroda teaches the signal processing circuit configured to determine a relative distance to a target or a relative velocity of the target based on a result of the signal processing by the transmission and reception circuit element (Kuroda column 3 lines 18-22: “a transmission unit 20 that emits a radio wave to an object, a reception unit 30 that receives reflection waves from the object, and a signal processing unit 10 that calculates a distance Range from the radar 100 to the object and a relative velocity Rate of the object to the radar 100”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the wireless apparatus taught in combination by Sato and Lee to include the signal processing circuit configured to determine a relative distance to a target or a relative velocity of the target based on a result of the signal processing by the transmission and reception circuit element of Kuroda in order to improve functionality of the wireless apparatus so “the functions described may be implemented” (Lee paragraph [0092]). As in the wireless apparatus taught in combination by Sato and Lee, it is within the capabilities of one of ordinary skill in the art to include the 

In regards of claim 8 Sato, Lee and Kuroda teach the claimed invention as shown above for the claim 7. 
Sato does not teach the signal processing circuit is connected to the signal line and is configured to supply the modulating signal to the transmission and reception circuit element through the signal line. 
Lee teaches the signal processing circuit is connected to the signal line and is configured to supply the modulating signal to the transmission and reception circuit element through the signal line (Lee paragraph [0061]: “The output RF signal may be routed through a switchplexer/duplexer (Sw/Duplexer) 1166 and transmitted via an associated antenna 1132. TX circuits 1162 may include digital-to-analog converters (DACs), amplifiers, filters, upconverters/mixers, etc. N scaled data signals from N multipliers 1160a to 1160n may thus be processed and transmitted via N antennas 1132aa to 1132an of antenna array 1130a. Multipliers 1160a to 1160n may also be placed at other locations within the N transmit paths (e.g., after TX circuits 1162) in transmit section 1152a.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the wireless apparatus taught in combination by Sato, Lee and Kuroda to further include the signal processing circuit connected to the antenna element being  optimally arranged in consideration of its radiation characteristic” (Sato paragraph [0040]). As in the wireless apparatus taught in combination by Sato, Lee and Kuroda, it is within the capabilities of one of ordinary skill in the art to include the signal processing circuit connected to the signal line and configured to supply the modulating signal to the transmission and reception circuit element through the signal line of Lee with the predicted result improving radiation characteristics as needed in Sato.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugawara (U.S. Patent 6008770A) teaches a tapered slot plane antenna apparatus for a millimeter wave radio communication system;
Corman et al. (U.S. Patent 6002375A) teaches a multi-substrate radio-frequency circuit;
Rammos (U.S. Patent 4614947A) teaches a planar high-frequency antenna having a network of fully suspended-substrate microstrip transmission lines;
Kaloi (U.S. Patent 4083046A) teaches an electric monomicrostrip dipole antenna;
Kaloi (U.S. Patent 4072951A) teaches notch fed twin electric micro-strip dipole antennas;
Turner (U.S. Patent 4038662A) teaches a dielectric sheet mounted dipole antenna with reactive loading;
Sanford (U.S. Patent 3938161A) teaches a microstrip antenna structure.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 27, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648